Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


         Claims 1, 10, 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. (U.S. PG-Publication # 2015/0319097), and in view of Arunachalam et al. (U.S. PG-Publication # 2020/0007628).

          Consider claims 1, 10, 19 and 28, Hyatt et al. clearly disclose a method of wireless communication, by a UE (user equipment), comprising:           
          calculating a first latency for a first wireless interface using a DNS (domain name service) protocol (par. 49 (Network monitors can regularly query primary nameservers and backup nameservers and measure response time in order to calculate Round Trip Time (RTT) values for the queried nameserver, using, for example, the DNS protocol)) query request/response handshake, the first latency corresponding to the first
wireless interface between the UE and a first DNS server; 
          calculating a second latency for a second wireless interface using the DNS protocol (par. 49 (Network monitors can regularly query primary nameservers and backup nameservers and measure response time in order to calculate Round Trip Time (RTT) values for the queried nameserver, using, for example, the DNS protocol))) query request/response handshake, the second latency corresponding to the second
wireless interface between the UE and a second DNS server; 
          storing the first latency and the second latency in a database (par. 1 (controlling the perceived Round Trip Time (RTT) for messages between a client and one or more of the backup servers as measured by the client, such that the client chooses one of the regular servers or one of the backup servers based on a lowest RTT); EN: It would be obvious the latency values are stored for later use); and 
          selecting the first wireless interface or the second wireless interface based on the calculated first latency and second latency (par. 11 (controlling the perceived Round Trip Time (RTT) for messages between a client and one or more of the backup servers as measured by the client, such that the client chooses one of the regular servers or one of the backup servers based on a lowest RTT such that the lowest RTT approximates to the desired level of service responsiveness within the range of levels)).
          However, Hyatt do not specifically disclose query request/response handshake.
          In the same field of endeavor, Arunachalam et al. clearly show: 
          query request/response handshake, the first latency corresponding to the first
wireless interface between the UE and a first DNS server (fig. 6, par. 100 (Referring to FIG. 6, the DNS servers 200a-200c may be available for the UE 100 to receive the DNS messages. The DNS servers 200a-200c provide the DNS messages to the UE 100, in response to receiving the DNS query from the UE 100); EN: A person in the art can easily determine the latency between the UE and a first DNS server); 
          query request/response handshake, the second latency corresponding to the second wireless interface between the UE and a second DNS server (fig. 6, par. 100 (Referring to FIG. 6, the DNS servers 200a-200c may be available for the UE 100 to receive the DNS messages. The DNS servers 200a-200c provide the DNS messages to the UE 100, in response to receiving the DNS query from the UE 100); EN: A person in the art can easily determine the latency between the UE and a second DNS server);
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Hyatt, and show query request/response handshake, as taught by Arunachalam, so that the quality of network connection can be improved. 




         Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. (U.S. PG-Publication # 2015/0319097), and Arunachalam et al. (U.S. PG-Publication # 2020/0007628), and in view of Nix et al. (U.S. PG-Publication # 2008/0062997). 


          Consider claim 2, and as applied to claim 1 above,
                         claim 11, and as applied to claim 10 above,
                         claim 20, and as applied to claim 19 above,
Hyatt et al. clearly disclose the method as described.
          However, Hyatt et al. do not specifically disclose a DNS query. 
          In the same field of endeavor, Nix et al. clearly show:                   
          in which calculating the first latency comprises: 
          sending a DNS query (par. 27 (An IP address of the first proxy server is acquired via a first Domain Name System (DNS) query for the host name associated with the user device. The quality of a first network connection between the first proxy server and the user device is measured a at least in part by calculating the round-trip delay for messages between the first proxy server and the user device)); 
          receiving a response to the DNS query (par. 27 (An IP address of the first proxy server is acquired via a first Domain Name System (DNS) query for the host name associated with the user device. The quality of a first network connection between the first proxy server and the user device is measured a at least in part by calculating the round-trip delay for messages between the first proxy server and the user device)); and  
          calculating the first latency as a round trip time (RTT) based on a time when the DNS query was sent and a time when the response was received ((par. 27 (An IP address of the first proxy server is acquired via a first Domain Name System (DNS) query for the host name associated with the user device. The quality of a first network connection between the first proxy server and the user device is measured a at least in part by calculating the round-trip delay for messages between the first proxy server and the user device)); 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Hyatt, and show a DNS query, as taught by Nix, so that the quality of network connection can be improved. 




         Claims 3, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. (U.S. PG-Publication # 2015/0319097), and Arunachalam et al. (U.S. PG-Publication # 2020/0007628), and in view of Nix et al. (U.S. PG-Publication # 2008/0062997), and in view of Mutnuru et al. (U.S. PG-Publication # 2021/0176205).

          Consider claim 3, and as applied to claim 2 above, 
                         claim 12, and as applied to claim 11 above,
                         claim 21, and as applied to claim 20 above,
Hyatt et al. clearly disclose the method as described.
          However, Hyatt et al. do not specifically disclose a local DNS. 
          In the same field of endeavor, Mutnuru et al. clearly show:                   
          in which sending comprises sending the DNS query to a local DNS server comprising the first DNS server (par. 69 (LDNS)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Hyatt, and show a local DNS, as taught by Mutnuru, so that the quality of network connection can be improved. 





         Claims 4, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. (U.S. PG-Publication # 2015/0319097), Arunachalam et al. (U.S. PG-Publication # 2020/0007628), and Nix et al. (U.S. PG-Publication # 2008/0062997), and in view of Kaczmarek et al. (U.S. PG-Patent # 11122004).


          Consider claim 4, and as applied to claim 2 above,
                         claim 13, and as applied to claim 11 above,
                         claim 22, and as applied to claim 20 above, 
Hyatt et al. clearly disclose the method as described.
          However, Hyatt et al. do not specifically disclose a globally available DNS server.
          In the same field of endeavor, Kaczmarek et al. clearly show:                   
          in which sending comprises sending the DNS query to a globally available DNS server comprising the first DNS server (fig. 1 (110), col. 3, lines 14-17 (the internal recursive resolver 150 and the global recursive resolver 110 provide a portion of a framework that implements the domain name system (DNS) protocol)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Hyatt, and show a globally available DNS server, as taught by Kaczmarek, so that the quality of network connection can be improved. 






         Claims 5, 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. (U.S. PG-Publication # 2015/0319097), in view of Arunachalam et al. (U.S. PG-Publication # 2020/0007628), Nix et al. (U.S. PG-Publication # 2008/0062997), and Huang et al. (U.S. PG-Publication # 2021/0345221), and in view of Dao et al. (U.S. PG-Publication # 2020/0329008). 



          Consider claim 5, and as applied to claim 2 above,
                         claim 14, and as applied to claim 11 above,
                         claim 23, and as applied to claim 20 above,
 Hyattet al. clearly disclose the method as described.
          However, Hyatt et al. do not specifically disclose an identifier (ID) of the first wireless interface.
          In the same field of endeavor, Huang et al. clearly show:                   
          in which storing further comprises storing 
          an identifier (ID) of the first wireless interface (par. 43 (acquiring a plurality of link identifiers of the plurality of first reference communication links) and 
          an identifier (ID) of the second wireless interface. (par. 43 (acquiring a plurality of link identifiers of the plurality of first reference communication links)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Hyatt, and show an identifier (ID) of the first wireless interface, as taught by Huang, so that the quality of network connection can be improved. 
          However, Hyatt and Huang do not specifically disclose a position location of the UE when sending the DNS query.
          In the same field of endeavor, Dao et al. clearly show:                   
          a position location of the UE when sending the DNS query (par. 189 (The stored information may contain ….the time the UE 102 sent the DNS query…..the UE location (e.g. represented by the (R)AN node ID, cell ID, UPF ID, geographical zone ID, tracking area ID, registration area ID))), 
          a time of sending the DNS query (par. 189 (The stored information may contain ….the time the UE 102 sent the DNS query…..
the UE location (e.g. represented by the (R)AN node ID, cell ID, UPF ID, geographical zone ID, tracking area ID, registration area ID).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Hyatt, show an identifier (ID) of the first wireless interface, as taught by Huang, and show a position location of the UE when sending the DNS query, as taught by Dao, so that the quality of network connection can be improved.  




         Claims 6, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. (U.S. PG-Publication # 2015/0319097), in view of Arunachalam et al. (U.S. PG-Publication # 2020/0007628), Nix et al. (U.S. PG-Publication # 2008/0062997), and Huang et al. (U.S. PG-Publication # 2021/0345221), and in view of Schultz et al. (U.S. PG-Publication # 2018/0041470).


          Consider claim 6, and as applied to claim 1 above,
                         claim 15, and as applied to claim 10 above,
                         claim 24, and as applied to claim 19 above, 
Hyatt et al. clearly disclose the method as described.
          However, Hyatt et al. do not specifically disclose determining if a new wireless interface has been selected 
          In the same field of endeavor, Huang et al. clearly show: 
          determining if a new wireless interface has been selected (par. 54 (determining the target communication link from the plurality of second reference communication links includes), par. 58 (The network delay is calculated based on the round-trip time statistical algorithm of the data in the channel));                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Hyatt, and show determining if a new wireless interface has been selected, as taught by Huang, so that the quality of network connection can be improved. 
          However, Hyatt and Huang do not specifically disclose source and destination network address translation. 
          In the same field of endeavor, Schultz et al. clearly show: 
          setting up source and destination network address translation (NAT) for DNS traffic generated by a DNS resolver (fig. 11 (1106), par. 249 (At block 1106, a pre-route NAT, or an inbound source NAT (SNAT), or an outbound destination NAT (DNAT) are performed in step 308)); 
          performing a source NAT if the new wireless interface has been selected (fig. 11 (1106), par. 249 (At block 1106, a pre-route NAT, or an inbound source NAT (SNAT), or an outbound destination NAT (DNAT) are performed in step 308); 
          setting a source internet protocol (IP) address to match an IP address of the selected new wireless interface (fig. 10, par. 246 (A packet originating from the host on the internal LAN with IP address of 172.16.0.5 to the Internet IP address of 8.8.8.8 may be sent with a source port of 47542 and a destination port of 53. When the APNA receives this traffic, it translates the internal source IP address from 172.16.0.5 to the external public IP address of 59.102.45.66 and changes the source port from 47542 to 7854. The destination IP address and port are left unchanged in the packet. When the Internet host a 8.8.8.8 responds, it sends a packet with a source IP of 8.8.8.8 and a source port of 53 to the IP destination of 59.102.45.66 with a destination port of 7854. The APNA recognizes that the destination of 59.102.45.66:7854 maps to the internal host 172.16.0.5:47542 so it changes the destination IP address and port of the packet and forwards the packet to the host on the internal network)); and 
         performing a destination NAT to set a destination IP address to a DNS server reachable by the selected new wireless interface (fig. 10, par. 246 (A packet originating from the host on the internal LAN with IP address of 172.16.0.5 to the Internet IP address of 8.8.8.8 may be sent with a source port of 47542 and a destination port of 53. When the APNA receives this traffic, it translates the internal source IP address from 172.16.0.5 to the external public IP address of 59.102.45.66 and changes the source port from 47542 to 7854. The destination IP address and port are left unchanged in the packet. When the Internet host a 8.8.8.8 responds, it sends a packet with a source IP of 8.8.8.8 and a source port of 53 to the IP destination of 59.102.45.66 with a destination port of 7854. The APNA recognizes that the destination of 59.102.45.66:7854 maps to the internal host 172.16.0.5:47542 so it changes the destination IP address and port of the packet and forwards the packet to the host on the internal network).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Hyatt, show determining if a new wireless interface has been selected, as taught by Huang, and show source and destination network address translation, as taught by Schultz, so that the quality of network connection can be improved. 





         Claims 7-9, 16-18 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. (U.S. PG-Publication # 2015/0319097), in view of Arunachalam et al. (U.S. PG-Publication # 2020/0007628), and Huang et al. (U.S. PG-Publication # 2021/0345221), and in view of Mwikalo et al. (U.S. PG-Patent # 6480508).


          Consider claim 7, and as applied to claim 1 above,
                         claim 16, and as applied to claim 10 above,
                         claim 25, and as applied to claim 19 above,
Hyatt et al. clearly disclose the method as described.
          However, Hyatt et al. do not specifically disclose detecting availability of a new wireless interface. 
          In the same field of endeavor, Huang et al. clearly show:  
          detecting availability of a new wireless interface, prior to calculating the second latency (par. 54 (determining the target communication link from the plurality of second reference communication links includes)).                 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Hyatt, and show detecting availability of a new wireless interface, as taught by Huang, so that the quality of network connection can be improved. 
          However, Hyatt and Huang do not specifically disclose setting a primary DNS server address to a globally available DNS server. 
          In the same field of endeavor, Mwikalo et al. clearly show:  
          setting a primary DNS (domain name service) server address to a globally available DNS server, in response to the detecting, and prior to the selecting (fig. 3 (304-308), col. 6, lines 13-15 (Control then proceeds to step 308 in which the proxy agent translates the local primary DNS address to a global primary DNS address)).  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Hyatt, show detecting availability of a new wireless interface, as taught by Huang, and show setting a primary DNS server address to a globally available DNS server, as taught by Mwikalo, so that the quality of network connection can be improved. 




          Consider claim 8, and as applied to claim 1 above, 
                         claim 17, and as applied to claim 10 above,
                         claim 26, and as applied to claim 19 above,

Hyatt et al. clearly disclose the method as described.
          However, Hyatt et al. do not specifically disclose detecting availability of a new wireless network interface. 
          In the same field of endeavor, Huang et al. clearly show:  
          detecting availability of a new wireless network interface (par. 54 (determining the target communication link from the plurality of second reference communication links includes), par. 58 (The network delay is calculated based on the round-trip time statistical algorithm of the data in the channel)); 
          setting a primary DNS (domain name service) server address to a globally available DNS server, in response to the detecting (fig. 3 (304-308), col. 6, lines 13-15 (Control then proceeds to step 308 in which the proxy agent translates the local primary DNS address to a global primary DNS address); and 
          measuring latency of all available wireless network interfaces using the globally available DNS server to enable selecting of a wireless network interface for future communications (par. 59 (sorting the plurality of second reference communication links according to respective channel quality parameters and selecting the one with highest priority as the target communication link, or selecting any one of second reference communication links whose channel quality parameter is greater than the preset quality threshold as the target communication link)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Hyatt, and show detecting availability of a new wireless interface, as taught by Huang, so that the quality of network connection can be improved. 
          However, Hyatt and Huang do not specifically disclose setting a primary DNS server address to a globally available DNS server. 
          In the same field of endeavor, Mwikalo et al. clearly show:  
          setting a primary DNS (domain name service) server address to a globally available DNS server, in response to the detecting (fig. 3 (304-308), col. 6, lines 13-15 (Control then proceeds to step 308 in which the proxy agent translates the local primary DNS address to a global primary DNS address)).  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Hyatt, show detecting availability of a new wireless interface, as taught by Huang, and show setting a primary DNS server address to a globally available DNS server, as taught by Mwikalo, so that the quality of network connection can be improved. 


 

          Consider claim 9, and as applied to claim 1 above,
                         claim 18, and as applied to claim 10 above,
                         claim 27, and as applied to claim 19 above, 
Hyatt et al. clearly disclose the method as described.
          However, Hyatt et al. do not specifically disclose determining whether to switch to a new wireless network interface with a lower latency. 
          In the same field of endeavor, Huang et al. clearly show:  
          storing latency information for a plurality of wireless network interfaces (par. 59 (sorting the plurality of second reference communication links according to respective channel quality parameters and selecting the one with highest priority as the target communication link, or selecting any one of second reference communication links whose channel quality parameter is greater than the preset quality threshold as the target communication link); 
          storing contextual information for each of the plurality of wireless network interfaces (par. 59 (sorting the plurality of second reference communication links according to respective channel quality parameters and selecting the one with highest priority as the target communication link, or selecting any one of second reference communication links whose channel quality parameter is greater than the preset quality threshold as the target communication link); and 
          determining whether to switch to a new wireless network interface with a lower latency based on the contextual information, the latency information, and cost information (par. 59 (sorting the plurality of second reference communication links according to respective channel quality parameters and selecting the one with highest priority as the target communication link, or selecting any one of second reference communication links whose channel quality parameter is greater than the preset quality threshold as the target communication link). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Hyatt, and show determining whether to switch to a new wireless network interface with a lower latency, as taught by Huang, so that the quality of network connection can be improved. 




                                      
                                       Response to Amendment


            Applicant's arguments filed on 8/3/2022, with respect to claim 1, on pages 9-11 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Mutnunu does not teach or suggest “query request/response handshake, the first latency corresponding to the first wireless interface between the UE and a first DNS server”. The Examiner has modified the response with a new reference which provides “query request/response handshake, the first latency corresponding to the first wireless interface between the UE and a first DNS server”. See the above rejections of claim 1, for the relevant interpretation and citations found in Hyatt and Arunachalam, disclosing the new limitation.




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
October 18, 2022